Citation Nr: 0835551	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left hip disorder, to 
include mild degenerative changes of the left hip, with 
residuals of pinning due to history of slipped capital 
femoral epiphysis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1970 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran participated in a Board video conference hearing 
in May 2005 with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.

In December 2005, the Board denied the veteran's claim of 
entitlement to service connection for a left hip disorder, to 
include mild degenerative changes of the left hip, with 
residuals of pinning due to history of slipped capital 
femoral epiphysis.  

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  In a September 2006 
Order, the Court issued an October 2007 Order vacating, in 
part, the December 2005 Board decision and remanding the 
appeal for readjudication consistent with the parties' Joint 
Motion for Remand.  

The Board remanded this claim in December 2006 for additional 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The Board is cognizant of the fact that the veteran's claim 
has been in adjudicative status since 2004, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

In reviewing the veteran's claims file, the Board notes that 
the veteran's representative submitted additional medical 
evidence in January 2008, to aid in substantiating the claim.  
Unfortunately, the veteran's representative did not provide 
an appropriate waiver of agency of original jurisdiction 
(AOJ) consideration in conjunction with the submission of the 
new evidence.  As such, the case must be remanded to the AOJ 
for initial review and consideration.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) 
(2007).

Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the issue on 
appeal with consideration of the 
additional evidence received since the 
most recent supplemental statement of 
the case.  If the benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
the appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

